DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: L4, L40, g, and h.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 3, the phrase “at the time of a collision” should be inserted after the phrase “to a hood of a vehicle,” in line 4, the phrase “a vehicle body side” should be changed to “a vehicle body,” in line 5, the phrase “a normal time” should be changed to “a normal operation,” and in line 7, the phrase “at a time of pop-up” should be changed to “at a time of pop-up at the time of the collision.”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, line 4, it is unclear which portion of the vehicle body applicant considers as the “side,” since no other structure of the vehicle body is recited in the claim.  It is understood from the specification that the position holder holds a position of the latch body on the vehicle body, and will be examined as such.  See claim objections above.
In regards to claim 1, line 5, it is unclear what time applicant considers as the “normal time,” since the claim has not recited a time or operation of the device that is abnormal.  It is understood from the specification that the latch body is lifted up at the time of a collision, and that the normal time or normal operation of the device is when the position holder holds the position of the latch body on the vehicle body and will be examined as such.  See claim objections above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drexl et al. (EP 2096007 A1).
In regards to claim 1, Drexl et al. discloses a vehicle latch device comprising: a latch body (portion of component 5’ shown in Figure 5 below) capable of being lifted up in a state of latching a striker 3’ provided to a hood of a vehicle at the time of a collision (Figure 9); a position holder 7’, 13’ that holds a position of the latch body on a vehicle body during a normal operation (Figure 5); an actuator 20’, 21’ that is interposed between the latch body and the position holder and lifts up the latch body at a time of pop-up at the time of the collision (Figure 9); and a link mechanism (portion of component 5’ shown in Figure 5 below as the link and component 6’) that couples the latch body and the position holder to each other, wherein  on the position holder, a striker releaser 1’ is disposed (the striker releaser is disposed on the position holder via components 1a’, 5’, and 6’, Figure 5) which releases a latched state of the striker latched by a latch 2’ of a latch mechanism (Figure 5) provided to the latch body, and the striker releaser is pivotally supported coaxially with a link (portion of component 5’ shown in Figure 5 below) of the link mechanism (the striker releaser 1’ is supported coaxially with the link at axis 6’, such that the striker releaser and the link pivot together about axis 6’ from the position in Figure 5 to the position in Figure 9).

    PNG
    media_image1.png
    638
    873
    media_image1.png
    Greyscale

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        September 22, 2022